DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 9753121) in view of Lee (US 20160011300) and Green et al (US 20090147669).
Regarding claim 1 and 15, Davis teaches method for joint radar communication for automotive applications (col 1, lines 29-34, “a system for achieving better performance in a radar system when there is a near object and a far object”), comprising: a transmitter transmitting a radar signal, which signal has a phase-modulated continuous waveform and comprises information encoded by phase modulation (col 7, lines 49-67, “the phase of the transmitted RF signal is changed according to a certain pattern or code, sometimes called a spreading code, which is known at the radar receiver”), a receiver spaced from the transmitter G4, receiving the signal (fig 4, item 406-408), and the receiver detecting the information from the received signal (“a sequence of phase values—sometimes called a spreading code—that has good autocorrelation properties is required so that ghost targets are minimize”). 
Regarding claim 1 and 15, Davis does not teach the signal a multi-carrier phase-modulated continuous waveform having a plurality of carrier frequencies and the information is encoded onto each carrier frequency. Lee teaches the signal a multi-carrier phase-modulated continuous waveform (para 194, “the phase modulated transmitted pulse sequence comprising contiguous pulses of length t seconds”) having a plurality of carrier frequencies and the information is encoded onto each carrier frequency the multi-carrier phase modulated continuous waveform involves transmission a phase modulated signal on each carrier (para 197, “a system and/or a computer product may include generating a repeating sequence of N constant frequency pulses for two or more values of the constant M … simultaneously through the use of multiple-frequency carriers separately phase modulated”). It would have been obvious to modify Davis to include the signal a multi-carrier phase-modulated continuous waveform having a plurality of carrier frequencies and the information is encoded onto each carrier frequency because it is merely a substitution of the well-known method to transmit data of Davis with the method to transmit data of Lee to yield a predictable encoded signal.
Regarding claim 1 and 15, Davis does not teach modulating a communications symbol on a carrier frequency. Green teaches modulating a communications symbol on a carrier frequency (para 5,” a modulation index for a current symbol based on a continuous phase modulated signal”). It would have been obvious to modify Davis to include modulating a communications symbol on a carrier frequency because it is expected that the phase modulated signal of Lee to be modulated with based on a communication symbol.
Regarding claim 3, Davis teaches the signal is transmitted by a plurality of transmitter antennas of the transmitter (col 10, lines 23-35, “the radar system 400 comprises a plurality of receivers and their respective antennas 406 and a plurality of transmitters and their respective antenna”).
Regarding claim 5, Davis teaches the signal is received by a plurality of receiver antennas of the receiver (fig 11, RX1, RX2, and RX3 show the receives receiving each of the transmitted signals).
Regarding claim 6, Davis teaches the signal is reflected by at least one target and at least one target-related parameter is estimated based on the received signal (col 8, lines 43-65, “An exemplary radar system determines the range of an object or the distance to an object by determining how long it takes an echo of a transmitted RF signal to be heard back at the receive pipeline of the radar system”).
Regarding claim 7, Davis teaches for each target at least one bistatic range is estimated (fig 2b, and col 8, lines 43-65).
Regarding claim 8, Davis teaches the information is detected based on the at least one bistatic range (col 9, lines 1-10“as the number of time-delay replicas increase. A receiver that uses a matched filter may generate correlation values for all possible time delays (each range bin). This matched filter receiver will still have a range resolution that depends on the bandwidth of the transmitted signal”).
Regarding claim 10, Davis teaches for each target (4, 5), at least one bistatic Doppler shift is estimated based on the detected information (col 5, lines 35-63, “A sequence of correlator outputs for one particular delay will have complex values that rotate at a rate related to the Doppler shift. Using a sequence of correlator outputs (also referred to as a scan), the Doppler shift may be estimated and thus the velocity of the object in the environment can be determined.”)
Regarding claim 11, Davis teaches for each target, at least one angle of arrival is estimated (col 10, lines 36-60, “Radar systems have the ability to measure a target's range and angle (azimuth and elevation) and Doppler velocity (range rate of change).”
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim3 above, and further in view of Lakkis (US 20100310009).
Regarding claim 2, Lakkis teaches the information is encoded by differential phase shift keying (para 158, “a CPM signal (including 2-CPM and 4-CPM) signal may be generated using filtered differentially encoded pi-th continuously rotated Pseudo-PSK”). It would have been obvious to modify Davis view of Lee and Green to include the information is encoded by differential phase shift keying because it is merely a substitution of the well-known method to encode data of Davis with the method to transmit data of Lakkis to yield a predictable encoded signal.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim3 above, and further in view of Kirkpatrick et al (US 20170041038).
Regarding claim 4, Kirkpatrick teaches every carrier frequency is transmitted by every transmitter antenna (para 5, “By individually adjusting and controlling the time delays or phase shifts, the transmit beam angle can be varied or, in other words, the transmit beam can be “steered.”). It would have been obvious to modify Davis view of Lee and Green to include every carrier frequency is transmitted by every transmitter antenna because it is merely a substitution of the well-known method to transmit a signal of Davis with the method to transmit data of Kirkpatrick to yield a predictable encoded signal.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim3 above, and further in view of Shirakawa (US 20080024352). 
Regarding claim 9, Shirakawa teaches for each target, the at least one bistatic range is re-estimated based on the detected information (para 33, “The processing device calculates the position of the target according to the first and second distance information using the condition that the position of the target is included in a range common to both a first angle range when the first target detection apparatus extracts the first distance information and a second angle range when the second target detection apparatus extracts the second distance information.”). It would have been obvious to modify Davis view of Lee and Green to include for each target, the at least one bistatic range is re-estimated based on the detected information because it is use of a known distance calculation method of Shirakawa for the distance calculation method of Davis to yield a predictable range determine device.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim3 above, and further in view of Sabesan et al (US 20130201003).
Regarding claim 12, Sabesan teaches at least one quantity is estimated by averaging over all receiver antennas (para 200, “measured range error for three different algorithms namely a three antenna DAS with phase averaging over the frequency channels, a four antenna DAS with phase averaging over frequency channels, and a four antenna DAS with a Kalman filtering algorithm”). It would have been obvious to modify Davis view of Lee and Green to include at least one quantity is estimated by averaging over all receiver antennas because it is use of a known distance calculation method of Sabesan for the distance calculation method of Davis to yield a predictable range determine device.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim 3 above, and further in view of Jandrell (US 5365516).
Regarding claim 13, Jandrell teaches the information comprises a plurality of symbols and at least one quantity is estimated by averaging over all detected symbols (col 56, lines 36-45, “the instantaneous carrier frequency being very close to an integral multiple of the symbol frequency), they are subject to the same improvements available from "measurement averaging.”). It would have been obvious to modify Davis view of Lee and Green to include the information comprises a plurality of symbols and at least one quantity is estimated by averaging over all detected symbols because it is merely a substitution of the well-known method to decode data of Davis with the method to decode data of Jandrell to yield a predictable decoded signal.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis view of Lee and Green as applied to claim3 above, and further in view of Hamalainen et al (US 9001905).
Regarding claim 14, Hamalainen teaches at least one quantity is estimated by averaging over all carrier frequencies (col 7, lines 55-58, “the distance d.sub.est-imp may be estimated multiple times (e.g. one for each sub-carrier) and averaged by the distance estimation circuitry 321 to reduce error”). It would have been obvious to modify Davis view of Lee and Green to include at least one quantity is estimated by averaging over all carrier frequencies because it is use of a known distance calculation method of Hamalainen for the distance calculation method of Davis to yield a predictable range determining device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648